Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Walton on 3/1/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Amend claim 1 as follows:
– wherein a thickness of the tension loop varies such that the tension loop is radially thicker around the bearing pockets and thinner between the bearing pockets; and –
Amend claim 2 as follows:
– the central portion comprises an elastomeric material. –
Amend claim 5 as follows:
– the tension loop has a constant width
Cancel claim 6.
Amend claim 9 as follows:
– lengths of the tension loop; and wherein a thickness of the tension loop varies such that the tension loop is radially thicker around the bearing pockets and thinner between the bearing pockets. –
Amend claim 10 as follows:
– the central portion with an elastomeric material. –
Amend claim 13 as follows:
– the tension loop with a constant width. –
Amend claim 14 as follows:
– wherein the tension loop is formed as an integral component with the central portion; and the thickness of the tension loop varies such that the tension loop is radially thicker around the bearing pockets and thinner between the bearing pockets.–
Amend claim 15 as follows:
– the central portion comprises an elastomeric material. –
END OF AMENDMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to varied thickness of a tension loop the closest prior art is Eldred US 3279278.  At Fig. 3 it is clearly seen that the loop’s thickness varies, by means of shims 26, such that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745